O’Connor, J.,
concurring.
{¶ 84} I concur fully in the majority opinion. I am compelled to write separately, and reluctantly, in response to Justice Pfeifer’s dissent. I do so not to quibble with the legal and logical shortcomings of his opinion, but in defense against his improper accusation that the majority has not decided this case of first impression with honesty and integrity.
{¶ 85} There is room in any great institution for vigorous debate. As Lord Attlee once said to Winston Churchill, “A monologue is not a decision.”
{¶ 86} Disagreement among justices of this court is to be expected and is desired. We are challenged by the cases before us for the very reason that exists here: there is no one clear, easy answer to the problem presented. It is the *406court’s responsibility to collect and consider the differing viewpoints and opinions presented and, when possible, to reach consensus in a decision that will serve as precedent for all of our courts.
{¶ 87} When judges and justices engage in robust discussion in furtherance of the search for consensus, we are rightfully expected by the people who elect us to act with respect and courtesy. In turn, we have often called upon attorneys to practice their profession with civility. Although civility is an amorphous concept in legal arenas, at a minimum it suggests proceeding without insult and ad hominem attacks when discussing those who hold an opposite view. Unfortunately, Justice Pfeifer disregards the same civility he once espoused7 in favor of a dissent filled with sarcastic scurrility.
{¶ 88} The dissent states that our holding in this case was reached in a result-driven process that was started on the day the case was argued and that has been fueled by political considerations since then. Nothing could be further from the truth.
{¶ 89} As the dissenter knows, our internal debate on this matter has been extensive. The outcome in this case was not preordained.
{¶ 90} As the dissenter knows, I, and at least one other member of this court, gave careful consideration to a former draft of an opinion he circulated more than ten weeks ago, notwithstanding its vitriolic invective. The fact that five separate opinions have been written on the merits of the claims raised here suggests, quite strongly, that the members of this court are not of one mind — or persuasion.
{¶ 91} As the dissenter knows, the majority opinion is one that eventually garnered sufficient support to form a consensus. It is authored by a former legislator who served with the dissenting justice in the General Assembly. Justice Cupp, like Justice Pfeifer, understands firsthand the legislature’s workings — and its failings. The fact that two men of not dissimilar backgrounds might disagree about the proper outcome of this case is not distressing. To the contrary, it is encouraging. But for one to suggest that the other’s differing decision was driven by politics rather than careful consideration of Ohio’s Constitution and case law is disheartening and disrespectful.
{¶ 92} I have had many disagreements with my colleagues about the scope and proper application of the law, as even casual review of our precedent makes clear. Justice Pfeifer and I agree from time to time, but we often find ourselves at odds in the resolution of the cases we hear. Despite those disagreements, I, until *407today, had maintained the appropriate respect for any position maintained by Justice Pfeifer.
{¶ 93} Each justice takes an oath to fulfill that duty to the best of his or her ability. To wrongly call into question the integrity of justices with opposing views maligns our personal and professional reputations, including that of the dissenting justice. Most offensively, however, it undermines the integrity of the court itself.
{¶ 94} To disparage the members of the court with the dishonest suggestion of political expedience is disheartening personally, but more important, it is a professional disservice to the parties and institutions involved and to the people of Ohio. Justice Pfeifer’s dissent is incorrect insofar as it states that real damage has been done to the Ohio Constitution. More correctly, the real damage has been done to the perception of the judiciary’s integrity. I am left to wonder if he understands that it is his words that have inflicted the “ironic and dispiriting” damage.

. “My colleagues on the Supreme Court and I discuss this issue frequently. We agree lawyers ought to be the leaders in civility; instead, we see a deterioration of common decency in the profession.” Paul E. Pfeifer, Civility in Practice (Sept. 19, 1998), found at http://www.smartvoter. org/1998nov/oh/hm/vote/pfeifer_p/paper3.html.